             1   Andrew A. Bao (SBN 247092)
                 aabao@ww.law
             2   WOLFE & WYMAN LLP
                 2301 Dupont Drive, Suite 300
             3   Irvine, California 92612-7531
                 Telephone: (949) 475-9200
             4   Facsimile: (949) 475-9203
             5   Attorneys for Defendant
                 EMERGENCY AND ACUTE CARE MEDICAL CORP.
             6
             7
             8                            UNITED STATES DISTRICT COURT
             9                      SOUTHERN DISTRICT OF CALIFORNIA
            10
            11   HECTOR FERNANDEZ, individually                CASE NO.: 3:21-CV-00841-BEN-RBB
                 and on behalf of all others similarly
            12   situated,                                     Assigned to Hon. Roger T. Benitez
                                                               Courtroom: 5A
            13               Plaintiff,
                                                               DEFENDANT EMERGENCY AND
            14   v.                                            ACUTE CARE MEDICAL CORP.’S
                                                               MEMORANDUM OF POINTS AND
            15   PROGRESSIVE MANAGEMENT                        AUTHORITIES IN SUPPORT OF
                 SYSTEMS and EMERGENCY AND                     MOTION TO STRIKE CLASS
            16   ACUTE CARE MEDICAL CORP.,                     ALLEGATIONS UNDER FRCP
                                                               RULE 23
            17               Defendants.
                                                               Date:       October 4, 2021
            18                                                 Time:       10:30 a.m.
                                                               Place:      Courtroom 5A
            19
            20
                                                               Trial Date:   None Set
            21                                                 Action Filed: April 30, 2021
            22
            23
            24
            25
            26
            27
            28
                                                           1
                                           MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
             1                 MEMORANDUM OF POINTS AND AUTHORITIES
             2 I.      INTRODUCTION AND SUMMARY OF ARGUMENT
             3         Plaintiff alleges that co-defendant Progressive Management Systems
             4 (“Progressive”) attempted to collect a debt on EACMC’s behalf. There are no
             5 allegations that EACMC communicated with Plaintiff at any time regarding the debt
             6 or how it engaged in debt collection activity. There are no allegations Plaintiff paid
             7 EACMC any monies as a result of this activity. Accordingly, the Complaint alleges a
             8 “FDCPA class” against Progressive and not EACMC.
             9         However, the Complaint alleges a putative class action entitled “State Law
            10 Class” against EACMC and Progressive (Complaint ¶43). As set forth herein, the
            11 Complaint fails to properly allege three of the four FRCP 23(a) factors and fails to
            12 allege all three of the FRCP 23(b) factors in order to proceed with the State Law Class
            13 allegations against EACMC. Further, the Complaint lacks the necessary allegations to
            14 demonstrate a class action is in the best interests of the proposed “State Law Class.”
            15 Rather, any claim an individual may have against EACMC based on the Complaint’s
            16 allegations are best adjudicated individually given the highly particularized nature of
            17 medical injuries and charges stemming therefrom.
            18         Absent extraordinary circumstances, a court’s decision on class allegations will
            19 not be overturned. At a bare minimum, it is premature to make such class action
            20 allegations against EACMC at this time, creating unnecessary burden and expense.
            21 Accordingly, EACMC hereby moves to strike all class allegations set forth against it.
            22 II.     SUMMARY OF ALLEGATIONS
            23         Plaintiff alleges a class involving EACMC as follows: 1) any California
            24 resident that received treatment from EACMC and/or received one or more
            25 communications from Progressive seeking payment; and 2) said CA resident was
            26 either out of network or uninsured at the time care was provide (Complaint ¶43).
            27         Plaintiff alleges that Progressive is a privately held debt collection company
            28 (Complaint ¶¶8-9). In October 2018, Plaintiff allegedly underwent surgery on his
                                                            2
                                         MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
             1 ankle and was uninsured at the time (Complaint ¶¶10-11). A third party, Sharp
             2 Memorial Hospital, allegedly misrepresented the out of pocket costs to Plaintiff by
             3 approximately $20,000.00 (Complaint ¶¶12, 14).
             4         In January 2019, Plaintiff alleged sent written questions to “healthcare
             5 providers who rendered services to him October 2018” without specifying whether
             6 these written questions were sent to EACMC (Complaint ¶20). Sometime in 2019,
             7 Plaintiff then allegedly received a series of bills from “EA Health” requesting
             8 unspecified amounts be paid to EACMC (Complaint ¶15). On or about January 20,
             9 2020, Plaintiff allegedly received a collection notice from Progressive for $2,759.51
            10 (Complaint ¶17). On or about February 18, 2020, he received another collection
            11 notice from Progressive for $723 (Complaint ¶18).
            12         Plaintiff alleges, that both EACMC and Progressive inflated the amounts owed
            13 as to the medical services provided (Complaint ¶22). Specifically, EACMC allegedly
            14 charged medical services at a much higher rate than insurers typically pay (Complaint
            15 ¶24). The Complaint further proceeds to allege how EACMC overcharged Plaintiff
            16 for medical services (Complaint ¶28-29) and did so without a contract in place
            17 (Complaint ¶¶31-33). Further, the Complaint alleges Progressive’s collection notice
            18 are in violation of debt collection laws (Complaint ¶¶40-42).
            19 III.    STANDARD OF REVIEW
            20         Pursuant to FRCP 12(f), a court may strike any “insufficient defense or any
            21 redundant, immaterial, impertinent, or scandalous matter” from a pleading. FRCP
            22 12(f); Whittlestone, Inc. v. Handi-Craft Co., 618 F3d 970, 973-974 (9th Cir. 2010). In
            23 the context of class action allegations, “at an early practicable time after a person sues
            24 or is sued as a class representative, the court must determine by order whether to
            25 certify the action as a class action.” FRCP Rule 23(c)(1)(A). This rule has been used
            26 to properly consider the allegations of the complaint and answer in determining the
            27 existence of the prerequisites and grounds for a class action. Blackie v. Barrack, (9th
            28 Cir. 1975), 524 F. 2d. 891, 900-901. If the complaint demonstrates that a class action
                                                            3
                                          MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
             1 cannot be maintained on the facts alleged, a defendant may move to strike class
             2 allegations prior to discovery. Sanders v. Apple Inc., (N.D.Cal.2009), 672 F. Supp.
             3 2d 978.
             4         For purposes of pleading class allegations, the burden of proof is on plaintiff to
             5 demonstrate that the questions of law are clear and that all FRCP Rule 23 factors exist.
             6 Parsons v. Ryan (9th Cir. 2014), 754 F. 3d 657, 674. Plaintiff bears the burden of
             7 pleading facts sufficient to state a claim and the Court will not supply a central
             8 element of a claim that a plaintiff did not plead. Richards v. Harper, 864 F.2d 85, 88
             9 (9th Cir. 1988).
            10         Based on this standard, any class action allegations, including the State Law
            11 Class allegations, against EACMC should be stricken from the Complaint.
            12 IV.     LEGAL ARGUMENT
            13         As set forth in the accompanying Motion to Dismiss, the Complaint fails to
            14 assert a RFDCPA, UCL and CLRA claim for relief fail against EACMC. However,
            15 even if one or more of the claims survive the Motion to Dismiss, there is no basis to
            16 plead a class action against EACMC based on the State Law Class (Complaint ¶43).
            17         A.    The FRCP Rule 23(a) Factors Cannot be Met
            18         FRCP Rule 23(a) requires all four of the following elements to be pled: (1)
            19 numerous parties; (2) common questions of law or fact; (3) typicality of claims
            20 amongst the class; and (4) adequate representation. As detailed herein, the Complaint
            21 does not adequately plead all of these factors and thus the class allegations against
            22 EACMC should be stricken from the Complaint.
            23               1.     Numerosity – It is Impossible to Ascertain the Class Size Based
            24                      on the Proposed Class.
            25         To satisfy numerosity, the class must be so numerous that joinder of all
            26 members would be “impracticable.” However, the class still must be ascertainable;
            27 i.e., it must be possible for the members to identify themselves as a class member.
            28 Asiana v. Kashi Co. (SD CA 2013), 291 FRD 493, 500.
                                                            4
                                          MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
             1         Here, the complaint fails to demonstrate that the State Law Class is
             2 ascertainable vis-à-vis EACMC. The State Law Class seeks class members who are
             3 all of the following: a) residents of California; b) received treatment from EACMC
             4 and/or received one or more communications from Progressive seeking payments for
             5 medical care; and c) either out of network or uninsured at the time care was provided
             6 (Complaint ¶9; emphasis added).
             7         Here, the “and/or” emphasized above renders this class definition unclear and
             8 unable to satisfy the numerosity requirement. The State Law Class, as currently pled,
             9 seeks class members who received treatment from EACMC and received
            10 communications from Progressive seeking payment for said care. The State Law
            11 Class, as currently pled, may also seeks class members who received treatment from
            12 EACMC or received communications from Progressive seeking payment for said
            13 care, even if said care is unrelated to EACMC’s services. Based on such a definition,
            14 it is impossible to ascertain the class and whether the numerosity factor is satisfied
            15 vis-à-vis EACMC.
            16                2.    Typicality – The Complaint’s Allegations Cannot Allege All
            17                      Putative Class Members Suffered the Same Cognizable Injury
            18         As for typicality, the class representative’s claim must “possess the same
            19 interest and suffer the same injury” as the unnamed class members. General Tel. Co.
            20 of Southwest v. Falcon (1982), 457 U.S. 147, 156. The named Plaintiff’s injuries do
            21 not need to be identical with those of the other class members, only that the unnamed
            22 class members have injuries similar to those of the named plaintiffs and that the
            23 injuries result from the same, injurious course of conduct. Hanon v. Dataproducts
            24 Corp., 976 F.2d 497, 508 (9th Cir.1992).
            25          Here, the Complaint alleges Plaintiff and the putative class members have
            26 suffered similar injuries because of “Defendants” systemic polices and debt collection
            27 practices (Complaint ¶47). The Complaint alleges EACMC overcharged Plaintiff for
            28 four separate medical procedures involving an injured ankle (Complaint ¶¶27-30). It
                                                            5
                                          MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
             1 is unclear if the State Law Class is seeking class members that EACMC allegedly
             2 overcharged for any medical services or that EACMC overcharged patients for only
             3 the medical services specifically identified in the Complaint (Complaint ¶¶27-30). It
             4 would appear the Complaint is arguing the former (i.e., that EACMC overcharged all
             5 of its patients for any medical services). If so, each individual patient’s injuries would
             6 be highly individualized and EACMC’s alleged charges to each patient would be
             7 vastly different depending on the patient’s injuries.
             8         As pled, Plaintiff’s claims could not be typical of other putative class members
             9 unless all class members suffered broken ankles in the same general manner is
            10 Plaintiff. Rather, each class member would be subject to vastly differing amounts
            11 billed by EACMC depending on the underlying medical injury.
            12         Accordingly, based on the Complaint’s allegations it is impossible to determine
            13 whether Plaintiff’s claims are typical of all class members.
            14                3.    The Complaint Does Not Allege the Lead Plaintiff Adequately
            15                      Represents All Purported Class Members
            16         The lead plaintiff must be able to “fairly and adequately protect the interests” of
            17 all other class members. Generally, this requires the lead plaintiff possess interests
            18 antagonistic to the remainder of the class and to “prosecute the action vigorously” on
            19 behalf of the class. In re: Mego Fin’l Corp. Secur. Litig. (9th Cir. 2000), 213 F. 3d.
            20 454, 462.
            21         Here, the Complaint alleges the lead plaintiff was uninsured at the time of the
            22 surgery (Complaint ¶23). The State Law Class definition seeks class members that
            23 were either uninsured or out of network at the time care is provided. Plaintiff, whom
            24 is uninsured, cannot adequately represent the interests of persons that were insured but
            25 out of network. An insured and uninsured individual are in vastly different
            26 circumstances when seeking medical care. Thus, in addition to Plaintiff’s injuries not
            27 being typical of other potential claims members, Plaintiff’s status as an uninsured
            28
                                                            6
                                          MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
             1 person would also prevent him from fairly and adequately representing all class
             2 members as defined in the State Law Class.
             3         B.     FRCP Rule 23(b) factors
             4         In addition to being required to show all four FRCP Rule 23(a) factors are
             5 proven, Plaintiff must also demonstrate one or more of the following under FRCP
             6 Rule 23(b): 1) risk of prejudice from separate actions; 2) injunctive sought for class;
             7 or 3) predominant common questions and superior remedies. Here, the Complaint
             8 does not demonstrate any of these three factors.
             9                1.    No Risk of Prejudice from Separate Actions
            10         Here, there would be no risk of prejudice of other aggrieved class members if
            11 they litigated the same facts and circumstances in separate lawsuits. Even if this
            12 action was adjudicated to judgment between Plaintiff and EACMC, such a judgment
            13 would have no effect on another individual alleging a separate action that EACMC
            14 has wrongfully billed said individual for medical care. Each individual’s damages
            15 would also vastly differ depending on the medical care received by each individual,
            16 the amount billed by EACMC and/or the amount paid by each individual to EACMC.
            17 Each individual is entitled to litigate their own specific facts and circumstances if so
            18 warranted.
            19                2.    The Requested Injunctive / Declaratory Relief Cannot be
            20                      Sought Against EACMC.
            21          Absent injunctive or equitable relief, claims for pure money damages are
            22 grounds to decertify a class. Wal-Mart Stores, Inc. v. Dukes (2011), 131 S. Ct. 2541,
            23 2558. The high court’s rational were that money damages, standing alone, are too
            24 “individualized” to create a common objective and/or adequate recovery amongst the
            25 class members. Id.
            26         Here, the only injunctive relief is “debt collection practices” against Defendants
            27 (Complaint at 17, Prayer for Relief, ¶3). As set forth in the accompanying Motion to
            28 Dismiss, EACMC is not subject to the debt collection claims. Any injunction to
                                                            7
                                          MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
             1 preclude “debt collection practices” would be superfluous when EACMC is not
             2 alleged to have actually engaged in debt collection practices. Accordingly, without
             3 injunctive or declaratory relief available to all class members against EACMC, the
             4 monetary damages are too individualized such that asserting a class action to
             5 adjudicate such damages against EACMC is unjustified and improper.
             6                3.     Predominant Common Questions and Superior Remedies are
             7                       Not Present in this Action.
             8         There must be a common issue of law or fact such that a class action is a
             9 “superior vehicle” to litigate an action as opposed to individual actions. See e.g.,
            10 Johnson v. General Mills, Inc. (C.D. Cal. 2011), 275 FRD 282 (class action superior
            11 remedy because injured consumers extremely unlikely to pursue their claims on an
            12 individual basis regarding false representation of yogurt products); Alger v. FCA US
            13 LLC, (E.D.Cal. 2020), 334 FRD 415 (class action superior remedy because each class
            14 member only entitled to a small amount of money that without a class action is
            15 unlikely to be adjudicated).
            16         Here, the class action is not a “superior remedy” for all class members. As
            17 noted above, each individual’s actual damages will vary significantly depending on
            18 the medical treatment received and then billed by EACMC. Some class members may
            19 have paid EACMC while other class members will not have paid EACMC any
            20 monies. Medical treatment in this country is not inexpensive by any means, and thus
            21 there is no risk that a putative class member would fail to file a claim against EACMC
            22 if it engaged in the actions complained of in this matter. Thus, the remedies available
            23 in a class action, as pled, do not appear to be superior to that of individualized
            24 lawsuits. In fact, by proceeding with a class action against EACMC in such a manner,
            25 it likely creates inferior results for the class members and their particularized injuries.
            26 ///
            27 ///
            28 ///
                                                             8
                                          MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
             1 V.     CONCLUSION
             2        For these reasons, the motion to strike should be granted in its entirety as to the
             3 class allegations asserted against EACMC.
             4 DATED: September 1, 2021                WOLFE & WYMAN LLP
             5
                                                       By: /s/Andrew A. Bao (SBN 247092)
             6                                             ANDREW A. BAO
                                                       Attorneys for Defendant
             7
                                                       EMERGENCY AND ACUTE CARE
             8                                         MEDICAL CORP.
                                                       E-mail: aabao@ww.law
             9
            10
            11
            12
            13
            14
            15
            16
            17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                                                            9
                                         MEMORANDUM OF POINTS AND AUTHORITIES 3:21-CV-00841-BEN-RBB
4026964.1
